First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and the compound:

    PNG
    media_image1.png
    165
    196
    media_image1.png
    Greyscale
 in the reply filed on August 8, 2022 is acknowledged.

Claims 531-533, 535, 546, 557-563, 565-595 and 597-602 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 8, 2022.

Claims 514-530, 534, 536-545, 547-556, 564 and 596 will be examined according to MPEP § 803.02.

	Information Disclosure Statement
Applicant’s duty to disclose information material to patentability to the claimed invention is noted.
In the instant application, it is duly noted that Applicant has submitted an 
information disclosure statement with a total of over 350 references.  While the Examiner has made every effort to thoroughly review these references, one could have very well missed a pertinent document.
As noted by the court, applicant has an obligation to call the most pertinent prior art to the attention of the Patent Office in a proper fashion. Burying one reference amongst a large number of other IDS references is like citing nothing. PENN YAN BOATS, INC. v. SEA LARK BOATS, INC., 175 USPQ 260 (DC Sfla 1972). Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (U.S. Dist. N. Dist. IN 1992).

Specification
The use of the term VALIUM®, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created 
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 514-530, 534, 536-545, 547-556, 564 and 596 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. 17/620,275 and 17/620,303 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recite D-homo steroids as encompassed by the instant claims.  For example,

    PNG
    media_image2.png
    147
    495
    media_image2.png
    Greyscale
(see ‘275, claim 27); and

    PNG
    media_image3.png
    129
    209
    media_image3.png
    Greyscale
 (see ‘303, claim 48).  Therefore, the instant claims are rendered anticipated by the claims of the cited references.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 514-530, 534, 536-545, 547-550, 553, 554 and 596 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh et al. (1994, cited by applicant on IDS submitted 08/08/2022).
Itoh et al. teaches compounds such as:

    PNG
    media_image4.png
    140
    195
    media_image4.png
    Greyscale
 (see the entire article, especially charts 1 and 2; page 1743, lines 1-2, suspension of compound 4 in acetone).  The compounds and compositions taught by the reference are encompassed by the instant claims.

Claim(s) 514-530, 534, 536-545, 547-556, 564 and 596 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerb et al. (US 4,045,574).
Kerb et al. teaches D-homo-20-ketopregnanes such as:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    182
    237
    media_image6.png
    Greyscale
(see claim 564, compound I-Q8a) and 

    PNG
    media_image7.png
    181
    231
    media_image7.png
    Greyscale
 for central-depressive, anesthetic-narcotic uses (see the entire article, especially col. 2, lines 38-53; Examples 5 and 9).  The compounds and compositions taught by the reference are encompassed by the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 514-530, 534, 536-545, 547-556, 564 and 596 are rejected under 35 U.S.C. 103 as being unpatentable over Kerb et al. (US 4,045,574).
Kerb et al. teaches D-homo-20-ketopregnanes such as:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    182
    237
    media_image6.png
    Greyscale
(see claim 564, compound I-Q8a) and 

    PNG
    media_image7.png
    181
    231
    media_image7.png
    Greyscale
 for central-depressive, anesthetic-narcotic uses (see the entire 
article, especially col. 2, lines 38-53; Examples 5 and 9).  
The instant claims differ from the reference by reciting compounds such as:

    PNG
    media_image8.png
    133
    171
    media_image8.png
    Greyscale
, compound I-K2, 
    PNG
    media_image9.png
    122
    215
    media_image9.png
    Greyscale
, compound I-Q8 or (see claim 564).
However, 
hydrogen and methyl are considered obvious variants and, thus, the substitution of hydrogen for methyl on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 USPQ 137.  The steroid art teaches numerous example of equivalence between hydrogen and alkyl at the 3-position (see for example, US 2022/0089637; US 2002/0119935; US 5,834,437 and US 5,028,631); and
As noted by MPEP § 2144.09, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Therefore, absence a showing of unexpected properties not possessed by the prior art compounds, the claimed invention is rendered prima facie obvious.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BARBARA P BADIO/Primary Examiner, Art Unit 1628